DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of a new ground of rejection.

Previous Response to Arguments
Applicant's arguments filed 08/26/2020 have been fully considered but they are not persuasive.
Applicant argues that the mobile device of Shitama is not connected a radio access network. 
The Examiner respectfully disagrees. Shitama clearly discloses several WLANs with different SSIDs and different service areas which together are considered a radio access network thus detection of APs/WLANs and connection to the radio access network (Fig. 2). The claims require signaling from the radio access network about the plurality of groups of WLANs and since Shitama clearly discloses detection of different APs with different SSIDs due to transmissions from the APs thus signaling from the radio access network regarding the plurality of WLANs.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different types of capabilities such as number of antennas, etc.) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The generic term of “capabilities” is recited as part of a wherein clause and is simply descriptive. Therefore, Grandhi is relied upon to show the different capabilities.
The claims also require using threshold information associated with the determined group of APs. Since a threshold of an AP of a particular SSID is utilized thus a threshold associated with the determined group is disclosed by Shitama.
The Examiner invites the applicant for an interview in order to move the prosecution forward. The examiner’s contact information is listed below in the conclusion section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050032535 herein Shitama in view of US 20060050742 herein Grandhi in view of US 20160269985 herein Bergstrom.
Claim 1, Shitama discloses a method comprising: 
detecting, by a user equipment in a radio access network, an access point of a wireless local area network (Fig. 7: S31, 0096, perform probing for access points via WLAN interface); 
determining, from a plurality of groups of access points of the wireless local area network that are signaled by the radio access network, a group of the detected access point (0096, SSID acquired for probed access points, thus a group of the detected access point; 0062, service areas distinguishable by SSID), 
(0097, profile with the highest priority; Fig. 4: SSID; 0075, SSID in the profile; 0084, profile priority); and 
determining whether to connect to the wireless local area network using said detected access point (Fig. 4: S34-37, utilizing the acquired RSSI).
Shitama may not explicitly disclose the at least one property determines access point capabilities of the determined group of the detected access point; an UE connected to radio access network and a plurality of groups of access points of the wireless local area network that are received from the radio access network within at least one signal; receiving threshold signaling from the radio access network, the threshold signaling comprising threshold information having at least one threshold associated with the determined group; determining whether to connect to the wireless local area network using said detected access point, based on the threshold information associated with the determined group.
Grandhi discloses the at least one property determines access point capabilities of the determined group of the detected access point (0135-0140, Tables 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).
Shitama in view of Grandhi may not explicitly disclose UE connected to radio access network and a plurality of groups of access points of the wireless local area network that are received from the radio access network within at least one signal.
(0021, list of WLANs provided to the UE from the RAN); receiving threshold signaling from the radio access network, the threshold signaling comprising threshold information having at least one threshold associated with the determined group (0018, thresholds signaled from the RAN to the UE); determining whether to connect to the wireless local area network using said detected access point, based on the threshold information associated with the determined group (0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include RAN assistance information as taught by Bergstrom so as to perform network discover, network selection and traffic steering based on traffic load (0004).

Claim 2, Shitama may not explicitly disclose wherein at least one property comprises access point capability information. 
Grandhi discloses wherein at least one property comprises access point capability information (0135-0140, Tables 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).
 
Claim 3, Shitama may not explicitly disclose wherein access point capability information comprises at least one of system bandwidth, number of transmitter 
Grandhi discloses wherein access point capability information comprises at least one of system bandwidth, number of transmitter antennas, number of receiver antennas, multiple-input multiple-output streams and a supported standard (0135-0140, Tables 2-3) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).

Claim 4, Shitama discloses determining the group in dependence on preconfigured information (0062, 0084). 

Claim 5, Shitama discloses receiving preconfigured information from the radio access network (0062, 0084). 

Claim 6, Shitama discloses wherein the preconfigured information comprises, for at least one group of the plurality of groups, properties associated with the group (0097).
 
Claim 7, Shitama may not explicitly disclose determining the group in dependence on capability information of the detected access point.
(0135-0140). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).
4 
Claim 8, Shitama may not explicitly disclose receiving capability information of the detected access point from one of an access point beacon and an access network query protocol.
Grandhi discloses receiving capability information of the detected access point from one of an access point beacon and an access network query protocol (0135-0140, Tables 2-3) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).

Claim 9, Shitama discloses wherein the preconfigured information comprises, for at least one group-of the plurality of groups, identification information for access points associated with the group (0096, SSID). 

Claim 10, Shitama discloses determining the group in dependence on the identification information of the detected access point (0096). 

(0096). 

Claim 12, Shitama discloses wherein the wireless local area network is a complementary network to the radio network (0096).
 
Claim 13, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 4.
Claim 15, as analyzed with respect to the limitations as discussed in claim 5. 
Claim 16, as analyzed with respect to the limitations as discussed in claim 9. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 18, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 19, as analyzed with respect to the limitations as discussed in claim 12. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 21, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 22, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 24, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 25, as analyzed with respect to the limitations as discussed in claim 1.
Claim 23, as analyzed with respect to the limitations as discussed in claim 1.

Claim 26, Shitama discloses receiving a signal comprising a list that includes the at least one group of a plurality of access points that share the at least one property from the radio access network (0069, 0121).

Claim 27, as analyzed with respect to the limitations as discussed in claim 26.

Claim 28, Shitama discloses wherein the wireless local area network communication standard of the network is an 802.11 protocol (0047).

Claim 29, as analyzed with respect to the limitations as discussed in claim 28.
Claim 30, as analyzed with respect to the limitations as discussed in claim 9.

Claim 31, Shitama discloses determining the group in dependence on the identification information of the detected access point (0062).

Claim 32, as analyzed with respect to the limitations as discussed in claim 9.

Claim 33, Shitama discloses wherein the threshold information associated with the determined group is used to determine whether to connect to the wireless local area network using said detected access point (Fig. 4: S34-37, utilizing the acquired RSSI; 0099, threshold).
Shitama may not explicitly disclose received within the at least one signal from the radio access network rather than maintain the connection to the radio access network to offload traffic from the radio access network to the wireless local area network.
(0018-0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include RAN assistance information as taught by Bergstrom so as to perform network discover, network selection and traffic steering based on traffic load (0004).

Claim 34, Shitama may not explicitly disclose wherein the radio access network, from which the threshold signaling is received, is a wide area cellular radio access network, that provides access to a coverage area that is wider than any coverage area provided with the access points of the wireless local area network.
Bergstrom discloses wherein the radio access network, from which the threshold signaling is received, is a wide area cellular radio access network, that provides access to a coverage area that is wider than any coverage area provided with the access points of the wireless local area network (Fig. 1: Cell C1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include RAN assistance information as taught by Bergstrom so as to perform network discover, network selection and traffic steering based on traffic load (0004).


Bergstrom discloses wherein the radio access network, from which the threshold signaling is received, is a third generation partnership project radio access network (0018-0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include RAN assistance information as taught by Bergstrom so as to perform network discover, network selection and traffic steering based on traffic load (0004).

Claim 36, Shitama discloses wherein the at least one property comprises access point capability information of the determined group of access points of the wireless local area network (0097, profile with the highest priority; Fig. 4: SSID; 0075, SSID in the profile; 0084, profile priority, 0119, services provided by access point as per SSID); wherein the at least one property comprises access point capability information of the determined group of access points of the wireless local area network (0119).
Shitama may not explicitly disclose wherein the radio access network, from which the threshold signaling is received, is a wide area cellular radio access network that provides access to a coverage area that is wider than any coverage area provided with the access points of the wireless local area network; and receiving capability signaling from the radio access network, the capability signaling comprising the access point capability information.
(Fig. 1: Cell C1); and receiving capability signaling from the radio access network (0002, rules and policies received from the network), the capability signaling comprising the access point capability information (0012 – 0017, ISRP rules). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include RAN assistance information as taught by Bergstrom so as to perform network discover, network selection and traffic steering based on traffic load (0004).

Claim 37, as analyzed with respect to the limitations as discussed in claim 36.

Claim 38, Shitama may not explicitly disclose wherein the access point capability information comprises at least one of system bandwidth, a number of transmitter antennas, a number of receiver antennas, multiple-input multiple-output streams or a supported standard.
Bergstrom discloses wherein the access point capability information comprises at least one of system bandwidth, a number of transmitter antennas, a number of receiver antennas, multiple-input multiple-output streams or a supported standard (0012). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include RAN (0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160044591 A1, US 20140204834 A1 and US 20160353324 A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing 
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468